Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed June 22, 1979, upon his adjudication as a youthful offender, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remitted to the County Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Rabin, Gulotta and Cohalan, JJ., concur; Mangano, J. P., dissents and votes to affirm the sentence.